
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Warner (for himself,
			 Mr. Nelson of Nebraska,
			 Ms. Collins, Mr. Coleman, Mr.
			 Salazar, Mr. Bayh,
			 Mr. Smith, Ms.
			 Landrieu, Mr. Nelson of
			 Florida, and Mrs. McCaskill)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on
		  Iraq.
	
	
		Whereas we respect the constitutional authorities given a
			 President in article II, section 2, which states that The President
			 shall be commander in chief of the Army and Navy of the United States;
			 it is not the intent of this resolution to question or contravene such
			 authority, but to accept the offer to Congress made by the President on January
			 10, 2007, that, if members have improvements that can be made, we will
			 make them. If circumstances change, we will adjust;
		Whereas the United States strategy and operations in Iraq
			 can only be sustained and achieved with support from the American people and
			 with a level of bipartisanship;
		Whereas over 137,000 American military personnel are
			 currently serving in Iraq, like thousands of others since March 2003, with the
			 bravery and professionalism consistent with the finest traditions of the United
			 States armed forces, and are deserving of the support of all Americans, which
			 they have strongly;
		Whereas many American service personnel have lost their
			 lives, and many more have been wounded, in Iraq, and the American people will
			 always honor their sacrifices and honor their families;
		Whereas the U.S. Army and Marine Corps, including their
			 Reserve and National Guard organizations, together with components of the other
			 branches of the military, are under enormous strain from multiple, extended
			 deployments to Iraq and Afghanistan;
		Whereas these deployments, and those that will follow,
			 will have lasting impacts on the future recruiting, retention and readiness of
			 our Nation's all volunteer force;
		Whereas in the National Defense Authorization Act for
			 Fiscal Year 2006, the Congress stated that calendar year 2006 should be
			 a period of significant transition to full sovereignty, with Iraqi security
			 forces taking the lead for the security of a free and sovereign
			 Iraq;
		Whereas United Nations Security Council Resolution 1723,
			 approved November 28, 2006, determin[ed] that the situation in Iraq
			 continues to constitute a threat to international peace and
			 security;
		Whereas a failed state in Iraq would present a threat to
			 regional and world peace, and the long-term security interests of the United
			 States are best served by an Iraq that can sustain, govern, and defend itself,
			 and serve as an ally in the war against extremists;
		Whereas Iraq is experiencing a deteriorating and
			 ever-widening problem of sectarian and intra-sectarian violence based upon
			 political distrust and cultural differences between some Sunni and Shia
			 Muslims;
		Whereas Iraqis must reach political settlements in order
			 to achieve reconciliation, and the failure of the Iraqis to reach such
			 settlements to support a truly unified government greatly contributes to the
			 increasing violence in Iraq;
		Whereas the responsibility for Iraq's internal security
			 and halting sectarian violence must rest primarily with the Government of Iraq
			 and Iraqi Security Forces;
		Whereas U.S. Central Command Commander General John
			 Abizaid testified to Congress on November 15, 2006, I met with every
			 divisional commander, General Casey, the Corps Commander, [and] General
			 Dempsey. We all talked together. And I said, in your professional opinion, if
			 we were to bring in more American troops now, does it add considerably to our
			 ability to achieve success in Iraq? And they all said no. And the reason is,
			 because we want the Iraqis to do more. It's easy for the Iraqis to rely upon us
			 to do this work. I believe that more American forces prevent the Iraqis from
			 doing more, from taking more responsibility for their own
			 future;
		Whereas Iraqi Prime Minister Nouri al-Maliki stated on
			 November 27, 2006, that The crisis is political, and the ones who can
			 stop the cycle of aggravation and bloodletting of innocents are the
			 politicians;
		Whereas there is growing evidence that Iraqi public
			 sentiment opposes the continued U.S. troop presence in Iraq, much less
			 increasing the troop level;
		Whereas, in the fall of 2006, leaders in the
			 Administration and Congress, as well as recognized experts in the private
			 sector, began to express concern that the situation in Iraq was deteriorating
			 and required a change in strategy; and, as a consequence, the Administration
			 began an intensive, comprehensive review of the Iraq strategy, by all
			 components of the Executive branch;
		Whereas, in December 2006, the bipartisan Iraq Study Group
			 issued a valuable report, suggesting a comprehensive strategy that includes
			 new and enhanced diplomatic and political efforts in Iraq and the
			 region, and a change in the primary mission of U.S. forces in Iraq that will
			 enable the United States to begin to move its combat forces out of Iraq
			 responsibly;
		Whereas, on January 10, 2007, following consultations with
			 the Iraqi Prime Minister, the President announced a new strategy (hereinafter
			 referred to as the plan), the central element of which is an
			 augmentation of the present U.S. military force structure through additional
			 deployments of approximately 21,500 U.S. military troops to Iraq;
		Whereas this proposed level of troop augmentation far
			 exceeds the expectations of many of us as to the reinforcements that would be
			 necessary to implement the various options for a new strategy, and led many
			 members to express outright opposition to augmenting our troops by
			 21,500;
		Whereas the Government of Iraq has promised repeatedly to
			 assume a greater share of security responsibilities, disband militias, consider
			 constitutional amendments and enact laws to reconcile sectarian differences,
			 and improve the quality of essential services for the Iraqi people; yet,
			 despite those promises, little has been achieved;
		Whereas the President said on January 10, 2007, that
			 I've made it clear to the Prime Minister and Iraq's other leaders that
			 America's commitment is not open-ended so as to dispel the contrary
			 impression that exists; and
		Whereas the recommendations in this resolution should not
			 be interpreted as precipitating any immediate reduction in, or withdrawal of,
			 the present level of forces: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Senate
			 disagrees with the plan to augment our forces by 21,500, and
			 urges the President instead to consider all options and alternatives for
			 achieving the strategic goals set forth below with reduced force levels than
			 proposed;
			(2)the primary
			 objective of the overall U.S. strategy in Iraq should be to encourage Iraqi
			 leaders to make political compromises that will foster reconciliation and
			 strengthen the unity government, ultimately leading to improvements in the
			 security situation;
			(3)the military part
			 of this strategy should focus on maintaining the territorial integrity of Iraq,
			 denying international terrorists a safe haven, conducting counterterrorism
			 operations, promoting regional stability, and training and equipping Iraqi
			 forces to take full responsibility for their own security;
			(4)United States
			 military operations should, as much as possible, be confined to these goals,
			 and should charge the Iraqi military with the primary mission of combating
			 sectarian violence;
			(5)the military
			 Rules of Engagement for this plan should reflect this delineation of
			 responsibilities;
			(6)the United States
			 Government should transfer to the Iraqi military, in an expeditious manner,
			 such equipment as is necessary;
			(7)the Senate
			 believes the United States should continue vigorous operations in Anbar
			 province, specifically for the purpose of combating an insurgency, including
			 elements associated with the Al Qaeda movement, and denying terrorists a safe
			 haven;
			(8)the United States
			 Government should engage selected nations in the Middle East to develop a
			 regional, internationally sponsored peace-and-reconciliation process for
			 Iraq;
			(9)the
			 Administration should provide regular updates to the Congress, produced by the
			 Commander of United States Central Command and his subordinate commanders,
			 about the progress or lack of progress the Iraqis are making toward this end;
			 and
			(10)our overall
			 military, diplomatic and economic strategy should not be regarded as an
			 open-ended or unconditional commitment, but rather as a new
			 strategy that hereafter should be conditioned upon the Iraqi government's
			 meeting benchmarks that must be specified by the Administration.
			
